1

2

3

4                                IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                     Case No.: 1:16CR00050-001 LJO
8                           Plaintiff,              ORDER FOR RELEASE
9           v.
10    MOSES MANUEL MORALES,
11                          Defendant.
12

13
            The above-named defendant having been sentenced on April 1, 2019,
14

15          IT IS HEREBY ORDERED that the defendant shall be released at 10:00am on Tuesday,

16   April 2, 2019, to a representative of Brenda Jean’s Sober Living. A Judgment and Commitment
17
     will be issued forthwith.
18

19

20
     IT IS SO ORDERED.
21

22      Dated:     April 1, 2019                       /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26

27

28
